CLARK, Circuit Judge
(dissenting):
I respectfully disagree with my brothers. In my analysis the majority opinion is leveraged on a result-oriented fulcrum which draws an artificial distinction between the terms “renew” and “extend” as used in this contract. I would affirm the district court for two reasons: (1) Such shade of difference in meaning as may be ascribed to “renew” and “extend” supports the district court’s construction of the contract; (2) If that premise is not accepted, the contract at least is ambiguous and reversal of the district court’s decision is improper.
The majority finds that when “renew” is placed in juxtaposition with “extend” the former term connotes the making of a new contract. This reasoning overlooks or ignores what appears to me to be the more reasonable interpretation of the terms as they appear in this document. As it is used here “extend” most plausibly means a continuation of the contract by operation of the contract itself, whereas “renew” means a continuation thereof as a result of action by the Club — the exercise of an option. If renewal does signify a continuation of the contract for a further term of one year at the option of the Club, then the injury clause clearly frees Hennigan from his warranty of physical fitness since it is undisputed that the injury occurred during the term of the continued contract.
Who took the risk that Hennigan’s injuries would not heal — the Club which, on April 5, 1967, simply notified him by a letter that they elected to renew his contract for an additional year, or Hen-nigan who was then left with no choice but to obey the contract for a minimum period of an additional three months? There is no allegation or proof that Hennigan in any way deceived the Club about his injury, operation or the prognosis for his knee April 5, 1967. From all the record shows us, the Club blindly exercised the option because they wanted Hennigan to play football for them if he could play football for any team. To receive this benefit they exercised an option which they wrote, which provided that their notice had the effect of continuing the contract “for a further term of one (1) year on the same terms and conditions provided by this contract” except that the rate of compensation could be reduced up to 10%. As I read the words of the document, the continuation of the contract by the exercise of this option continued the injury clause in the same manner that it continued the restrictions on Hennigan’s activities. The narrow insistence of the majority that the injury clause took on a new and prospective application at this juncture is to me unreasonable. The Club had the option but the Club also had to take the risk.
Without assuming that the interpretation I opt for is the more reasonable of the possible constructions, the mere fact that there is any reasonable alternative meaning1 demonstrates the error in re*319versing the district court. We ought not to reverse his choice of meanings if there was one to be made. Of equal importance, if it is conceded that the contract is ambiguous in its meaning, well-settled principles of contract construction would indicate that Hennigan should prevail, since the Club prepared the form of the contract used. Stowers v. Harper, 376 S.W.2d 34 (Tex.Civ.App. 1964, writ ref’d, n.r.e.); Brandtjen & Kluge, Inc. v. Tarter, 236 S.W.2d 550 (Tex.Civ.App.1951, writ ref’d, n.r.e.); Amory Mfg. Co. v. Gulf, C. & S.F.R. Co., 89 Tex. 419, 37 S.W. 856 (Tex.1896).
Since I would affirm, I respectfully dissent.

. Although alone in my dissent in this case, I am not without respectable company in my assignment of a closely similar denotation to these terms. When Webster’s defines “renew” in the connotation of contractual documents — i. e., notes or *319leases — it states the definition in terms of “extend”. See Webster’s Third New International Dictionary, n. 7, p. 1922 (1966) and Webster’s New World Dictionary, College Ed., n. 8, p. 1232 (1962).